Examinada la solicitud y oídas ambas partes, siendo apelable la orden cuya revisión se pide y siendo dicho recurso rápido y eficaz de acuerdo con las circunstancias concurrentes, no ha lugar.
El Juez Asociado Sr. Córdova Dávila no intervino.
Por la Corte, a propuesta de sus distintos jueces, se declaró no haber lugar a expedir los autos solicitados en los siguientes casos:
Certioraries: Nos. 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1040, 1041, 1042, 1043, 1046.
Autos inhibitorios: Nos. 63, 64